 



         

Exhibit 10.1
LIMITED WAIVER WITH RESPECT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT
     This LIMITED WAIVER WITH RESPECT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Waiver”) is entered into as of this 2nd day of November, 2006,
by NAVARRE CORPORATION, a Minnesota corporation (“Borrower”), the Credit Parties
signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
as agent (the “Agent”) for itself and the Lenders under and as defined in the
Credit Agreement (as hereinafter defined), and the Requisite Lenders. Unless
otherwise specified herein, capitalized terms used in this Waiver shall have the
meanings ascribed to them by the Credit Agreement.
RECITALS
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into that certain Third Amended and Restated Credit Agreement, dated as
of June 1, 2005 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and
     WHEREAS, the Credit Parties contemplate (i) reorganizing their legal
structure, (ii) setting up five new entities (the “New Entities”), each of which
will be a direct wholly owned subsidiary of the Borrower and (iii) contributing
cash in an amount not to exceed $5,000 to each new Subsidiary (the “New Entity
Capitalization”).
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Requisite
Lenders have agreed to waive certain provisions of the Credit Agreement as
herein set forth.
     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Credit Parties,
the Agent, and the Requisite Lenders hereby agree as follows:
SECTION 1. Limited Waivers. As long as the Waiver Conditions remain satisfied,
the Agent and the Requisite Lenders hereby waive (i) the provisions of
Sections 6.1 and 6.5 of the Credit Agreement to the extent necessary to permit
the Borrower to form and own the New Entities and (ii) Section 6.2 of the Credit
Agreement to the extent necessary to permit the Borrower to consummate the New
Entity Capitalization. As used herein, “Waiver Conditions” means (i) no Credit
Party shall make any investment, loan or other advance to any New Entity other
than the New Entity Capitalization, (ii) no New Entity shall conduct any
business and (iii) no New Entity, individually, shall own assets with a fair
market value in the aggregate, in excess of $10,000.
SECTION 2. Conditions The effectiveness of this Waiver is subject to the
satisfaction of each the following conditions precedent:
     (a) this Waiver shall have been duly executed and delivered by the
Borrower, the Credit Parties, the Agent and Requisite Lenders; and

 



--------------------------------------------------------------------------------



 



     (b) the representations and warranties contained herein shall be true and
correct in all respects.
SECTION 3. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Waiver, each Credit Party hereby represents and
warrants to the Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Waiver, that:
     (a) all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Waiver, except to the extent that any such
representations and warranties expressly relate to an earlier date;
     (b) the execution, delivery and performance by such Credit Party of this
Waiver has been duly authorized by all necessary corporate action required on
its part and this Waiver, and the Credit Agreement is the legal, valid and
binding obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;
     (c) neither the execution, delivery and performance of this Waiver by such
Credit Party, the performance by such Credit Party of the Credit Agreement nor
the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Credit
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (ii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Credit Party or any
of its Subsidiaries is a party or by which any Credit Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Agent on or before the date
hereof; and
     (d) no Default or Event of Default has occurred and is continuing.
SECTION 4. Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and
     (b) The waivers set forth herein are effective solely for the purposes set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document, (ii) operate as
a waiver or otherwise prejudice any right, power or remedy that the Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document or (iii) constitute an amendment or
waiver of any provision of the Credit Agreement or any Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Waiver, each
reference in the Credit Agreement to “this Agreement”, “herein”, “hereof” and
words of like import and each reference in the Credit Agreement and the Loan
Documents to the Credit Agreement shall mean the Credit Agreement as amended
hereby. This Waiver shall be construed in connection with and as part of the
Credit Agreement.

2



--------------------------------------------------------------------------------



 



SECTION 5. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
SECTION 6. Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute part of this Waiver for
any other purposes.
SECTION 7. Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
(signature pages follow)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Waiver as of the date first written above.

                  BORROWER:    
 
                NAVARRE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                GENERAL ELECTRIC CAPITAL         CORPORATION, as Agent and
Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page to Limited Waiver With Respect To Third Amended
and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  LENDERS    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           

[Signature Page to Limited Waiver With Respect To Third Amended
and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Waiver has been duly executed as of the date first
written above by below Persons in their capacity as Credit Parties not as
Borrower.

                  ENCORE SOFTWARE, INC., as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BCI ECLIPSE COMPANY, LLC, as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                FUNIMATION PRODUCTIONS LTD., as Credit Party    
 
                By: Navarre CP, LLC, its General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                FUNIMATION STORE LTD., as Credit Party    
 
                By: Navarre CS, LLC, its General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NAVARRE CP, LLC, as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NAVARRE CLP, LLC, as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           

[Signature Page to Limited Waiver With Respect To Third Amended
and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  NAVARRE CS, LLC, as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page to Limited Waiver With Respect To Third Amended
and Restated Credit Agreement]

 